UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WILLIAM STEPHEN TOTH,
Plaintiff,
Civil Case No. 13-01211 (RJL)

vl

WELLS FARGO BANK, N.A., et al.,

FILED

JUL - 3 20th
MEMORANDU GPINlON C|erk, U.S. Dist‘rict'& Bankruptct:)y
July _é’¢¢t [# 3] Courts forthe D\strlctof Co|um la

Plaintiff William Toth, proceeding pro se, brings this action against defendants

Defendants.

é\¢I\J&L/€\J&€

Wells Fargo Bank, N.A., and Bank of America, N.A., (collectively, "Bank Defendants"),
as well as several other defendants,] challenging the foreclosure of his property located in
Michigan. See Compl. [Dkt. # l]. Before this Court is Bank Defendants’ Motion to
Dismiss Plaintiff’ s Complaint [Dkt. # 3] under Rules 4(m), l2(b)(l), l2(b)(3), and
l2(b)(5) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction, or
alternatively, for insufficient service of process. See Mem. of P. & A. in Supp. of Bank
Defs.’ Mot. to Dismiss [Dkt. # 4]. Because this Court lacks subject matter jurisdiction,

the motion will be GRANTED and the case DISMISSED.

l Plaintiff` s complaint also identifies the following entities and individuals as defendants: Trott &
Trott, P.C.; 89th District Court of the State of Michigan for Presque Isle County; Presque Isle
County Sheriff’s Office; Bree Stocker, Esq.; Donald J. King, Esq.; Thomas A. Balinski; Robert
W. Paschke; and "Does 1 through l0."

BACKGROUND

Plaintiff is a Michigan resident whose complaint challenges the foreclosure of his
property located at 7539 Elm Highway, Posen, Michigan 49776, as well as the eviction
proceedings pending in a Michigan state court. See Compl. 11 13 (alleging "Wells Fargo
Bank, NA participated and assisted Bank of America, NA in the foreclosure on my
property and they are attempting to seize the subject property through an eviction").
Plaintiff’s property was foreclosed by advertisement and sold at a Sheriff’ s sale on
January 20, 2012. See z'd. Ex. G (Sheriff’s Deed on Mortgage Sale (Jan. 20, 2012)); see
also Mich. Comp. Laws. Ann. § 600.3201 (Foreclosure of mortgage by advertisement).
Thereafter, the state court ratified the foreclosure by issuing a possession judgment on
July 2, 2013. See Consent Possession Judgment, Wells Fargo Bank, N.A. v. Toth, Case
No. l3-6249-LT (89th District Court, Rogers City, Mich.).

Plaintiff filed the instant complaint in this Court on July 31, 20l3. In that
sprawling 52-page, 99-paragraph document, plaintiff appears to allege that the
defendants’ handling of the mortgage note and their foreclosure of the property was
improper for a variety of reasons, including that the defendants violated the Fair Debt
Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq., violated a consent decree

issued in Um'tea’ States v. Bank ofAmerz`ca, No. l2-36l (D.D.C. Apr. 4, 2012), violated

his constitutional due process rights, and intentionally inflicted emotional distress on him.

See Compl. 111 41-81. Based on these allegations, plaintiff seeks monetary damages, a

declaratory judgment nullifying the foreclosure, and equitable relief. See z'a'. 1111 82-99.
STANDARD OF REVIEW
Although pro se complaints must be liberally construed, see Haines v. Kerner, 404
U.S. 519, 520 (1972); Unitea’ States v. Byfz`eld, 391 F.3d 277, 281 (D.C. Cir. 2004), this
Court must have jurisdiction in order to adjudicate a claim, and "the party claiming
subject matter jurisdiction . . . has the burden to demonstrate that it exists," Khaa’r v.
Um`ted States, 529 F.3d 1112, 1115 (D.C. Cir. 2008). On a motion to dismiss under Rule
12(b)(1), "the plaintiff bears the burden of establishing the factual predicates of
jurisdiction by a preponderance of the evidence." Erby v. Unitea’ States, 424 F. Supp. 2d
180, 182 (D.D.C. 2006) (citing, inter alia, Lujan v. Defenders of Wila’lzfe, 504 U.S. 555,
561 (1992)). "[T]he plaintiff s factual allegations in the complaint . . . will bear closer
scrutiny in resolving a l2(b)(1) motion than in resolving a l2(b)(6) motion for failure to
state a claim." Unz'ted States ex rel. Digital Healthcare, Inc. v. Affz`lz`ated Compuler
Servs., Inc., 778 F. Supp. 2d 37, 43 (D.D.C. 2011) (citation and internal quotation marks
omitted). Further, in deciding a 12(b)(1) motion, a court need not limit itself to the
complaint; rather, it "may consider such materials outside the pleadings as it deems
appropriate to resolve the question whether it has jurisdiction in the case." Bcmk of
Amerz`ca, N.A. v. FDIC, 908 F. Supp. 2d 60, 76 (D.D.C. 2012) (citation and internal

quotation marks omitted).

ANALYSIS
This Court lacks subject matter jurisdiction to hear plaintiff’s suit because, in

effect, it challenges a state court judgment. Under the Rooker-Feldman abstention
doctrine, "a party losing in state court is barred from seeking what in substance would be
appellate review of the state judgment in a United States district court, based on the losing
party’s claim that the state judgment itself violates the loser’s federal rights." Johnson v.
DeGrandy, 512 U.S. 997, 1005-06 (l994) (citing Rooker v. Fz'delity Trust C0., 263 U.S.
413 (1923), and Dist. ofColumbia Court ofAppeals v. Feldman, 460 U.S. 462 (1983));
see also Gray v. Poole, 275 F.3d l ll3, l l l9 (D.C. Cir. 2()02) ("The Rooker-Fela'man
doctrine prevents lower federal courts from hearing cases that amount to the functional
equivalent of an appeal from a state court."). Thus, as the Supreme Court recently
clarified, federal district courts lack subject matter jurisdiction over "cases brought by
state-court losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and rejection
of those judgments." Exxon Mobz`l Corp. v. Saudz' Basic Indus. Corp,, 544 U.S. 280, 284
(2005). In particular, district courts lack authority to either (l) "review final judgments of
a state court in judicial proceedings," Felcz'man, 460 U.S. at 482, or (2) decide federal
constitutional claims that are "so ‘inextricably intertwined’ with a state court decision that

‘the district court is in essence being called upon to review the state-court decision,"’

Stanton v. Dz`st. of Columbz'a Court of Appeals, 127 F.3d 72, 75 (D.C. Cir. 1997) (quoting

Feldman, 460 U.S. at 483-84 n.16).

The Rooker-Feldman doctrine applies to the instant case because plaintiff
effectively seeks to collaterally attack the state court possession judgment ratifying the
foreclosure and sale of the Michigan property (and permitting eviction proceedings).
That plaintiff presents such a challenge is apparent from the complaint, which, although
verbose and unintelligible in many respects, seeks as relief an order "abat[ing] and
revers[ing]" the foreclosure sale, declaring the Sheriff’s Deed "null and void," and
affirming plaintiffs title to the property. See Compl. 111 91-92. Moreover, all of his
various claims are "inextricably intertwined" with this state court judgment and the
foreclosure; they do not present any independent claim. See Hzmter v. U.S, Bank Nal 'l
Ass ’n, 698 F. Supp. 2d 94, 99-100 (D.D.C. 2010) (Rooker-Feldman doctrine applied
where plaintiffs claim was "based entirely on the alleged impropriety of the foreclosure"
because all of the alleged injuries stemmed from the foreclosure and plaintiff explicitly
sought a judgment that would have effectively modified the state court’s judgment of
foreclosure). This case is therefore similar to numerous decisions in this district barring,
under Rooker-Feldman, claims challenging the results of state court judicial foreclosure
actionS. See Fontaz'ne v. Bank ofAzvzer/'ca, N.A., No. 13-]638, 2014 WL 1999532. at *2
(D.D.C. l\/lay 16, 20l4); Sz`lvcz v. Wells Fargo Bank, N.A,, No. 14-273, 2014 WL 905447,
at *2 (D.D.C. Mar. 10, 2014); Glavz`cmo v, JP Morgcm Chase Bcmk, N§A., No. l3-2049,

2013 WL 6823122, at *2 (D.D.C. Dec. 27, 2013); Hunter, 698 F. Supp. 2d at 99-100;

Tremel v. Bz'erman & Geesing, LLC, 251 F. Supp. 2d 40, 44-46 (D.D.C. 2003).
Consequently, I conclude that the Rooker-Felcz'man doctrine applies to this case and
deprives me of jurisdiction.z

CONCLUSION

Thus, for all of the foregoing reasons, the Bank Defendants’ Motion to Dismiss is
GRANTED, and this case is DISMISSED for lack of subject matter jurisdiction. A

separate Order consistent with this decision accompanies this Memorandum Opinion.

l
RICHARD N
United States District Judge

2 To the extent plaintiff challenges eviction proceedings that are ongoing in Michigan state
court-to which the Rooker-Feldman abstention doctrine does not apply, see Exxon Mobil Corp.,
544 U.S. at 284 (stating Rooker-Feldman doctrine applies to only "cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before the district court
proceedings commenced")_l abstain from exercising jurisdiction under the Younger abstention
doctrine. See Younger v. Harris, 401 U.S. 37 (l97l); see also Tremel, 251 F. Supp. 2d at 44 n.6
(noting the court would abstain from exercising jurisdiction under Younger if the matter were
still pending in the state court system).